Name: Commission Regulation (EC) No 988/2001 of 21 May 2001 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  cooperation policy;  Africa
 Date Published: nan

 Avis juridique important|32001R0988Commission Regulation (EC) No 988/2001 of 21 May 2001 on the supply of vegetable oil as food aid Official Journal L 138 , 22/05/2001 P. 0005 - 0007Commission Regulation (EC) No 988/2001of 21 May 2001on the supply of vegetable oil as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), and in particular Article 24(1)(b) thereof,Whereas:(1) The abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage.(2) Following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries.(3) It is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid(2). It is necessary to specify the time limits and conditions of supply to determine the resultant costs.(4) In order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rapeseed oil or sunflower oil. The contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender,HAS ADOPTED THIS REGULATION:Article 1Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex.The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements.Tenders shall cover either rapeseed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate.The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 346, 17.12.1997, p. 23.ANNEXNotes:LOT A1. Action No: 85/00 (A1); 86/00 (A2)2. Beneficiary(2): EuronAid , PO box 12 , 2501 CA Den Haag , Netherlands ; tel. (31-70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: Niger5. Product to be mobilized: refined rapeseed oil or refined sunflower oil6. Total quantity (tonnes net): 907. Number of lots: one in two parts (A1: 54 tonnes; A2: 36 tonnes)8. Characteristics and quality of the product(3)(4)(6): see OJ C 312, 31.10.2000, p. 1 (D.1 or D.2)9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.4, A, B and C.2)10. Labelling or marking(5): see OJ C 114, 29.4.1991, p. 1 (III.A.(3))- Language to be used for the markings: French- Supplementary markings: -11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community.The mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements.12. Specified delivery stage free at destination13. Alternative delivery stage: free at port of shipment14. a) Port of shipment: -b) Loading address: -15. Port of landing: -16. Place of destination: A1: Magasin SOS Sahel InternationalQuartier Karage, Commune 3, NiameyA2: Concession SOS Sahel InternationalZone Industrielle Nord, Route de Tanout, Zinder- port or warehouse of transit: Massawa- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 12.8.2001- second deadline: 26.8.200118. Period or deadline of supply at the alternative stage: - first deadline: 25.6 to 8.7.2001- second deadline: 9 to 22.7.200119. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 5.6.2001- second deadline: 19.6.200120. Amount of tendering guarantee: EUR 15 per tonne21. Address for submission of tenders and tendering guarantees(1): Bureau de l'aide alimentaire , Attn. Mr T. Vestergaard , BÃ ¢timent Loi 130, Bureau 7/46, Rue de la Loi/Wetstraat 200 , B - 1049 Bruxelles/Brussel ; tlx 25670 AGREC B ; fax (32-2) 296 70 03/296 70 04 (exclusively)22. Export refund: -(1) Supplementary information: Torben Vestergaard (tel. (32-2) 299 30 50; fax (32-2) 296 20 05).(2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required.(3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels.(4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:- health certificate.(5) Notwithstanding OJ C 114, 29.4.1991, point III.A(3)(c) is replaced by the following: "the words 'European Community'"(6) Tenders shall be rejected unless they specify the type of oil to which they relate.